Citation Nr: 0610632	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  99-19 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychic 
disorder to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 through 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The evidence of record does not show a causal connection 
between the veteran's current disability and his in-service 
diagnosis.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychic 
disorder to include schizophrenia are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for his schizophrenia, 
chronic undifferentiated type.  He contends that his 
condition presented during active service.  The preponderance 
of the evidence is against his claim, because there is no 
competent medical evidence showing a nexus between his 
current condition and his in-service diagnosis.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110;  
38 C.F.R. § 3.303(a).

The veteran meets the first element, medical evidence of a 
current disability.  VA treatment records as recent as March 
2003 reflect treatment and a diagnosis of schizophrenia, 
chronic undifferentiated type.  The veteran has also treated 
with Dr. Carrion in 1999 for Schizophrenia Paranoid.  Thus, 
the veteran does have a current disability.

The second element, medical evidence of in-service incurrence 
or aggravation of an injury or disease, is also met.  The 
veteran's December 1964 entry examination is negative as to 
any psychic disorder, including schizophrenia.  Following a 
March 1965 suicide attempt, the veteran was examined by a 
Medical Board and diagnosed with schizophrenic reaction, 
undifferentiated type, chronic, mild.  He was then medically 
discharged from service in April 1965.  Thus, there was an 
in-service incurrence of a psychic disorder.

The third element, medical evidence of a nexus between the 
current disability and the in-service disease, is not met.  
The claims folder contains treatment records from Mayaguez 
Mental Health Center beginning in 1995.  There is no evidence 
of treatment prior to that date.  According to the veteran's 
November 1999 hearing testimony, he received no psychiatric 
treatment for the thirty years between his April 1965 
discharge from active service and 1995.  This gap in 
treatment weighs against the veteran's claim because it tends 
to show that there were no chronic psychiatric problems from 
the date he left service until he started to receive 
treatment 30-years later.  

The veteran is receiving Social Security Disability with 
regard to his nervous disorder.  A June 1996 Social Security 
Disability Determination Rationale notes that the veteran's 
mental disability onset in October 1995, following a work 
accident.

The February 1998 VA examiner remarked on the gap in 
treatment and opined that the veteran's present emotional 
condition has "absolutely no relationship" with his in-
service diagnosis.  The examiner, like the Social Security 
Administration, determined that the veteran's current mental 
disability onset in 1995 when he was involved in an accident 
at work "that caused the impairment that he has at 
present."

The gap in treatment, Social Security Determination, and VA 
examination all weigh against the veteran's claim.  The 
record is devoid of evidence to support a nexus between his 
current diagnosis and his in-service disability.  The third 
element is therefore not met.  As such, his claim must be 
denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's service-connection claim, the doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran two letters that gave him adequate 
notice.  In February 2004, VA sent a letter notifying the 
veteran of the evidence necessary to establish entitlement to 
service connection.  The letter also notified the veteran of 
what he was expected to provide and what VA would obtain on 
his behalf, and asked the veteran to provide VA with any 
evidence he may have pertaining to his appeal.  In January 
2005, VA sent the veteran a follow-up letter that updated the 
status of his claims folder, and notified him that VA needed 
a correct address for Dr. Gutierrez so that additional 
records could be obtained.  Thus, the February 2004 and 
January 2005 letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony, service, 
non-VA and VA medical records, and the VA examination report.  
In the November 1999 hearing, the veteran stated that he 
would obtain additional records from Dr. Carrion.  The only 
records submitted following the hearing were duplicative of 
what was already in the claims folder.  Then, in October 
2002, the veteran stated that he received only VA treatment, 
despite the records from Dr. Carrion, and the authorization 
to obtain records from Dr. Gutierrez.  VA attempted to obtain 
Dr. Gutierrez' records, but the address given was 
insufficient.  In January 2005, VA asked the veteran for a 
complete address.  VA received no response.  

The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  As such, VA met 
its duty to assist.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.




ORDER

Entitlement to service connection for an acquired psychic 
disorder to include schizophrenia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


